DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/8/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/20 and 8/31/20 have been entered.
Claims 23, 29, 35, 41, 47, 53, 59 have been amended.
Claims 23-64 are pending and are under examination.

In view of Applicant’s amendment, remarks, and supplemental references, the rejection under 112(a) is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,714,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘289 patent claims a method of activating T cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein the antibody comprises CDRS or VH/VL of 1434/1453 or 1447/1462 (i.e. antibodies which comprise CRS of SEQ ID NO: 885-887, 889-891). The ‘289 patent claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kappa2 light chain, that the T cells are CTL or CD4 or CD8 T cells, and that the method increases interferon-gamma. 

Claims 23-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10/351,625.  Although the claims at issue are not identical, they are not patentably distinct from each other the ‘625 patent claims a method of activating T cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein the antibody comprises CDRS or VH/VL of 1434/1453 or 1447/1462 (i.e. antibodies which comprise CRS of SEQ ID NO: 885-887, 889-891). The ‘625 patent claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kapp2 light chain, that the T cells are CTL or CD4 or CD8 T cells, and that the method increases interferon-gamma. 

Claim 23-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 19-22  of US 10,751,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘187 application claims a composition comprising an anti-PVRIG. The ‘415 patent claims that the antibodies comprise VH/VL of SEQ ID NO: 5/10 and 9/14, 19/24 which are identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462. Furthermore, the specification of the ‘415 patent discloses that the utility of the claimed antibody composition is for activating T cells in cancer patients.  Thus, the present claims simply claim the anticancer use disclosed in the specification of the ‘415 patent.  See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co.

Claim 23-40, 59-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 10,124,061.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘061 patent claims a method of activating T cells of a patient with cancer comprising administering to the patient an PVRIG antibody comprising SEQ ID NO: 5/10 or 9/14 (i.e. those with CDRS or VH/VL of SEQ ID NO: 1434/1453 and comprise CDRS of SEQ ID NOs: 885-887, 889-891). Furthermore, the method would inherently activate CTL, CD4, CD8, and IFN-gamma. 

Claims 23-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,213,505.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co.

Claim 23-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16,748,695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘695 application claims a method of activating NK cells of a patient with cancer comprising administering to said patient an anti-PVRIG antibody having the CDRS of SEQ ID NO: 1434 and 1453, or 1447 and 1462. The ‘695 application claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kapp2 light chain, and that the method increases interferon-gamma. The method would also inherently activate T cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of copending Application No. 16/904,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘511 application claims a method of activating T cells of a patient with cancer comprising administering a composition comprising an anti-PVRIG antibody. The ‘511 application claims that the antibodies comprise VH/VL of SEQ ID NO: 9/14, or 19/24 which are identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644